Candler, Justice.
In this litigation the plaintiff alleged in her petition that the defendants had committed several specified acts of trespass on her home property, wilfully and maliciously, from which injury and damage resulted to her. She prayed for damages, actual and punitive, and for an injunction to prevent the commission of further similar acts of trespass by the defendants. A verdict in favor of the plaintiff for $7.50 as actual damages and $250 as general or punitive damages was returned by the jury. The defendants moved for a new trial, basing their motion on the usual general grounds only. Their motion was denied and the exception is to that judgment. Held:
There being no exception to any ruling of the court pending the trial, and the evidence being sufficient to authorize the verdict; the judgment excepted to is not erroneous.

Judgment affirmed.


All the Justices concur, except Wyatt, P. J., who dissents.